                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

     ANTONIO VITOLO and JAKE’S BAR                 )
     AND GRILL, LLC,                               )        Case No. 3:21-cv-176
                                                   )
            Plaintiffs,                            )        Judge Travis R. McDonough
                                                   )
     v.                                            )        Magistrate Judge Debra C. Poplin
                                                   )
     ISABELLA CASILLAS GUZMAN                      )
                                                   )
            Defendant.                             )


                                    MEMORANDUM OPINION



           Before the Court is a motion for preliminary injunction filed by Plaintiffs Antonio Vitolo

 and Jake’s Bar and Grill, LLC (Doc. 11). For the following reasons, the Court DENIES

 Plaintiffs’ motion.

      I.      BACKGROUND

           On May 12, 2021,1 Plaintiffs filed a complaint asserting that the Restaurant Revitalization

 Fund (the “RRF”), created by § 5003 of the American Rescue Plan Act of 2021 (the “ARPA”),

 includes a twenty-one-day priority period that violates the United States Constitution’s equal

 protection clause and due process clause because it impermissibly grants benefits and priority




 1
   On the same day, Plaintiffs filed a motion for temporary restraining order (Doc. 12) and a
 motion for preliminary injunction (Doc. 11). Plaintiffs also filed a single memorandum in
 support of their motion for temporary restraining order and preliminary injunction. (Doc. 12-2.)
 On May 17, 2021, the Court entered an order denying Plaintiffs’ motion for temporary
 restraining order (Doc. 20), and, on May 19, 2021, the Court entered a memorandum opinion
 explaining its reasoning for denying Plaintiffs’ motion for temporary restraining order (Doc. 24).
 The facts underlying Plaintiffs’ motions for injunctive relief are more fully set forth in said
 memorandum opinion (Doc. 24) and are incorporated by reference herein.


Case 3:21-cv-00176-TRM-DCP Document 32 Filed 05/25/21 Page 1 of 7 PageID #: 264
 consideration based on race and gender classifications. (Doc. 1, at 8–9.) Plaintiffs requested that

 the Court enter both a temporary restraining order prohibiting the Small Business Administration

 (“SBA”) from paying out grants from the RRF unless it processes applications in the order they

 were received (without regard to the race or gender of the applicant), and a preliminary

 injunction requiring the SBA to process applications and pay grants in the order received

 regardless of race or gender, among other forms of relief. (Id. at 9–10.)

        The Court denied Plaintiffs’ motion for temporary restraining order on May 17, 2021.

 (Docs. 20, 24.) On May 20, 2021, Plaintiffs notified the Court that they wanted to proceed with

 their motion for preliminary injunction, but proposed that “this Court give Defendant a short

 period to file any supplemental briefing, a short period for Plaintiffs to file a reply, and then rule

 on the preliminary injunction motion on the briefs, without another hearing.” (Doc. 28, at 1.)

 Defendant filed a response to Plaintiffs’ motion for preliminary injunction on May 21, 2021

 (Doc. 30), and Plaintiffs moved for leave to file a reply in support of their motion for preliminary

 injunction (Doc. 31). Plaintiffs’ motion for leave to file a reply is GRANTED, and Plaintiffs’

 motion for preliminary injunction is ripe for review.

  II.        ANALYSIS

        A.      Standard of Law for Preliminary Injunction

        “In determining whether to issue a preliminary injunction, the Court must examine four

 factors: (1) whether the movant has shown a strong likelihood of success on the merits; (2)

 whether the movant will suffer irreparable harm if the injunction is not issued; (3) whether the

 issuance of the injunction would cause substantial harm to others; and (4) whether the public

 interest would be served by issuing the injunction.” Overstreet v. Lexington-Fayette Urban Cnty.

 Gov’t, 305 F.3d 566, 573 (6th Cir. 2002) (citing Leary v. Daeschner, 228 F.3d 729, 736 (6th Cir.




                                     2
Case 3:21-cv-00176-TRM-DCP Document 32 Filed 05/25/21 Page 2 of 7 PageID #: 265
 2000)). These factors are identical to those considered by the Court in denying Plaintiffs’ motion

 for temporary restraining order. (Doc. 24, at 8.)

        B.      Likelihood of Success on the Merits

               i.         Article III Standing

        In addition to the arguments previously advanced in opposing Plaintiffs’ motion for a

 temporary restraining order, the Government now argues that Plaintiffs are unlikely to succeed

 on the merits of their claims because they have not established standing as it relates to their race-

 based equal-protection claim. (Doc. 30, at 3–6.)

        The case-or-controversy requirement of Article III, Section 2 requires that a plaintiff have

 standing to sue. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). To have standing, a

 plaintiff must have “(1) suffered an injury in fact, (2) that is fairly traceable to the challenged

 conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial decision.”

 Daunt v. Benson, 956 F.3d 396, 417 (6th Cir. 2020) (citing Spokeo, Inc. v. Robins, 136 S. Ct.

 1540, 1547 (2016)). An injury, for standing purposes, means the “invasion of a legally protected

 interest which is (a) concrete and particularized, and (b) ‘actual or imminent.’” Id. (citing Lujan,

 504 U.S. at 560). “For an injury to be ‘particularized,’ it ‘must affect the plaintiff in a personal

 and individual way.’” Spokeo, 136 S. Ct. at 1548. A “concrete” injury in fact does not have to

 be tangible, but it must be “‘real,’ and not ‘abstract.’” Id. The plaintiff bears the burden of

 showing that he has standing. Galaria, 663 F. App’x. at 387 (citing Summers v. Earth Island

 Institute, 555 U.S. 488, 493 (2009)). When a case is at the pleading stage, the plaintiff must

 clearly allege facts demonstrating each element of standing. See Spokeo, 136 S. Ct. at 1547

 (quoting Warth v. Seldin, 422 U.S. 490, 518 (1975)).




                                     3
Case 3:21-cv-00176-TRM-DCP Document 32 Filed 05/25/21 Page 3 of 7 PageID #: 266
        Plaintiffs allege that they have suffered an injury in fact “caused by the race and gender

 preferences in Section 5003 of the [ARPA].” (Doc. 31-1, at 4.) According to the complaint,

 Plaintiffs applied for funds from the RRF on May 3, 2021, but Plaintiffs’ application was

 designated as non-priority. (Doc. 1, at 6–7.) Plaintiffs contend that because they are “ineligible

 for the race-based and gender-based priority period” created by the SBA’s regulations and

 ARPA § 5003(c), this “amounts to a de facto denial of a government benefit.” (Doc. 34-1, at 4,

 6.) The Government argues, however, that Plaintiff has not alleged an injury traceable to the

 challenged provisions because “regardless of the race-conscious presumption at issue in this

 case, Plaintiff has not alleged that he is otherwise socially disadvantaged” as required to qualify

 for the priority period. (Doc. 30, at 4.)

        The Sixth Circuit has stated:

        When plaintiffs allege a violation of the Equal Protection Clause in the context of
        a government program, courts must evaluate whether the claimed injury is one
        that invades a legally protected interest. If the plaintiffs allege that a racial
        preference cost them some benefit under a government program, those plaintiffs
        may have alleged an injury in fact. But if those same plaintiffs cannot also allege
        and show that “under a race-neutral policy” they would have received the benefit,
        those plaintiffs have not alleged an injury in fact because they have not alleged an
        invasion of some interest that the law protects. Those plaintiffs lack Article III
        standing. If, however, the plaintiffs allege some kind of on-going constitutional
        violation and seek forward-looking relief to level the playing field, then the
        plaintiffs need only show that the racial preference hinders their ability to
        “compete on an equal footing.” That plaintiffs would not have received the
        benefit even absent the preference is irrelevant to an Equal Protection analysis.

 Aiken v. Hackett, 281 F.3d 516, 519 (6th Cir. 2002) (citations omitted).

        Plaintiffs allege that the race-conscious language of both the SBA presumption and the

 definition of “socially disadvantaged” as applied in ARPA § 5003(c)(3)(a) denies them equal

 protection under the law, as the processing of Plaintiffs’ RRF application is being delayed on the

 basis of race. This is an allegedly ongoing constitutional violation, as well as an invasion of a




                                     4
Case 3:21-cv-00176-TRM-DCP Document 32 Filed 05/25/21 Page 4 of 7 PageID #: 267
 legally protected interest that is particularized to Plaintiffs. Plaintiffs therefore “need not allege

 that [they] would have obtained the benefit” of otherwise qualifying for the priority period or

 receiving funds from the RRF absent the challenged language. See Ne. Fla. Chapter, Associated

 Gen. Contractors of Am. v. Jacksonville, 508 U.S. 656, 666 (1993). If the court struck down the

 race-based presumption of the SBA regulations or the race-conscious portions of the definition

 of “socially disadvantaged,” at the very least the playing field in qualifying for the priority period

 would be “leveled” in that the race of the applicant would not factor into the order in which

 applications are processed by SBA. This is sufficient to confer standing.

        Further, Defendant does not argue that Plaintiffs have not established standing for their

 gender-based equal-protection claim, and the Court finds that standing exists. Plaintiffs are

 allegedly injured because Plaintiff Vitolo is excluded from the priority period on the basis of his

 gender. This exclusion is caused by the fact that women, but not men, qualify for the priority

 period per the language of ARPA § 5003(c) and are therefore considered for eligibility for RRF

 funds before men. Finally, were the Court to strike the gender-based limitation on the priority

 period, Plaintiff Vitolo would no longer be excluded from applying for the priority period on the

 basis that he is male. Accordingly, the Court finds that Plaintiffs have standing to bring this

 action and seek injunctive relief.

              ii.       Supplemental Findings from the Congressional Record

        The Court’s prior denial of Plaintiffs’ motion for a TRO addresses the same factors that

 control the preliminary-injunction analysis, and the Court incorporates that reasoning by

 reference. (See generally Doc. 24.) Plaintiffs did not wish to hold a preliminary-injunction

 hearing (see Doc. 28, at 1) and have not submitted additional evidence since the Court’s denial of

 their motion for a TRO. Defendant submitted additional materials from the Congressional record




                                     5
Case 3:21-cv-00176-TRM-DCP Document 32 Filed 05/25/21 Page 5 of 7 PageID #: 268
 that bear upon whether a compelling interest justifies the race-based priority period at issue and

 an important interest justifies the gender-based priority period at issue. (Doc. 30, at 6–9.)

        Defendant’s additional materials from the Congressional record strengthen the Court’s

 prior conclusion that Plaintiffs are unlikely to succeed on the merits. For example, a

 Congressional committee received the following testimony, which linked historical race and

 gender discrimination to the early failures of the Paycheck Protection Program (the “PPP”):

        As noted by my fellow witnesses, closed financial networks, longstanding
        financial institutional biases, and underserved markets work against the efforts of
        women and minority entrepreneurs who need capital to start up, operate, and grow
        their businesses. While the bipartisan CARES Act got money out the door quickly
        [through the PPP] and helped many small businesses, the distribution channels of
        the first tranche of the funding underscored how the traditional financial system
        leaves many small businesses behind, particularly women- and minority-owned
        businesses.

 Access Denied: Challenges for Women- and Minority-Owned Businesses Accessing Capital and

 Financial Services During the Pandemic, at 9 (July 9, 2020), available at

 https://www.govinfo.gov/content/pkg/CHRG-116hhrg43195/pdf/CHRG-116hhrg43195.pdf

 (testimony of Karen Kerrigan, president of the Small Business & Entrepreneurship Council); see

 also id. at 78 (Kerrigan’s written statement noting that “[m]inority and women-owned business

 owners who lack relationships with banks or other financial institutions participating in PPP

 lacked early access to the program”); id. at 2 (Chairwoman Beatty observing that historical lack

 of access to capital among minority- and women-owned businesses contributed to significantly

 higher closure rates among those businesses during the COVID-19 pandemic, and that the PPP

 disproportionately failed to reach those businesses); How Invidious Discrimination Works and

 Hurts: An Examination of Lending Discrimination and Its Long-Term Economic Impacts on

 Borrowers of Color, Congressional Research Service (Feb. 24, 2021), available at

 https://www.congress.gov/117/meeting/house/111236/documents/HHRG-117-BA09-20210224-



                                     6
Case 3:21-cv-00176-TRM-DCP Document 32 Filed 05/25/21 Page 6 of 7 PageID #: 269
 SD002-U1.pdf (explaining that lending discrimination against people of color continues to the

 present and that contemporary wealth distribution is linked to the intergenerational impact of

 historical disparities in credit access).

         Plaintiffs have not attempted to rebut this evidence. As with the TRO, then, the Court

 cannot conclude that Plaintiffs are likely to succeed on the merits.

         C.      Other Preliminary Injunction Factors

         The points raised in the parties’ briefing on Plaintiff’s motion for preliminary injunction

 have not impacted the Court’s analysis with respect to the remaining preliminary injunction

 factors. Accordingly, for the reasons stated in the Court’s memorandum opinion denying

 Plaintiff’s motion for a temporary restraining order (Doc. 24), a preliminary injunction is not

 warranted.

  III.        CONCLUSION

         For the reasons stated herein, Plaintiffs’ motion for preliminary injunction (Doc. 11) is

 DENIED.

         SO ORDERED.

                                               /s/ Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE




                                     7
Case 3:21-cv-00176-TRM-DCP Document 32 Filed 05/25/21 Page 7 of 7 PageID #: 270
